DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 21-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0297842 A1 to Shrivastava in view of US 2018/0139694 A1 to Folke et al. (hereafter refers as Folke) and further in view of US 2011/0082939 A1 to Montemurro et al. (hereafter refers as Montemurro).
Regarding claims 16, 29 and 30, Shrivastava teaches a method for performing sidelink communication by a first apparatus (a method for performing sidelink communication by a remote UE, Fig. 4-5), a first apparatus performing sidelink communication (the remote UE for performing sidelink communication, Fig. 4-5 and paragraphs [3, 12, 54, 83]), an apparatus configured to control a first user equipment (UE) to perform sidelink communication (the remote UE for performing sidelink communication, Fig. 4-5 and paragraphs [3, 12, 54, 83]), the apparatus comprising:
one or more processors (a processor, paragraph [120] and claim 28); and
one or more memories (a machine readable medium, paragraph [120] and claim 28) operably connected to the one or more processors and storing instructions, wherein the one or more processors execute the instructions to (the machine readable medium for storing software therein, which when executed by the processor, cause the processor to perform the method, paragraph [120] and claim 28):
transmit, to a second apparatus (relay UE, Fig. 4-5), a direct communication request message (the remote UE transmits to the relay UE a solicitation request for establish a D2D link, Fig. 4-5 and paragraphs [64, 77, 84]) to establish unicast link (wherein the D2D link is an unicast link, paragraphs [70, 112]), which includes an identifier of the first apparatus (wherein the solicitation request includes an UE Identity associated with the remote UE, paragraphs [77-79]) and information regarding at least one service (wherein the solicitation request also includes information associated with one service requested by the remote UE, i.e. a desired service and its QoS requirement, paragraphs [77, 80, 82]);
transmit, to the second apparatus, quality of service (QoS) information related to the at least one service (wherein the solicitation request also includes QoS requirement associated with the desired service, paragraphs [77, 80, 82]);
receive, from the second apparatus, a direct communication accept message including the QoS information related to the at least one service (the remote UE receives, from the relay UE, a discovery response including the QoS information, paragraph [81]); and
perform the sidelink communication based on the unicast link between the first apparatus and the second apparatus (the remote UE perform sidelink communication on the D2D/unicast link between the remote UE and the relay UE, paragraph [3,4, 24, 81-83]).
However, Shrivastava does not explicitly teach that the direct communication accept message “including an identifier of the second apparatus”.
Folke teaches a method for performing sidelink communication by a first apparatus (a method for performing sidelink communication by a remote UE, Fig. 4, 8-9A and paragraph [5, 9]), a first apparatus performing sidelink communication (the remote UE for performing sidelink communication, Fig. 4, 8-9A and paragraph [5, 9]), an apparatus configured to control a first user equipment (UE) to perform sidelink communication (the remote UE for performing sidelink communication, Fig. 4, 8-9A and paragraph [5, 9]), the apparatus comprising:
one or more processors (a processor, paragraphs [52, 56, 57]); and
one or more memories (a memory, paragraphs [52, 56, 57]) operably connected to the one or more processors and storing instructions, wherein the one or more processors execute the instructions to (the memory for storing software therein, which when executed by the processor, cause the processor to perform the method, paragraphs [52, 56, 57]):
transmit, to a second apparatus (relay UE, Fig. 4, 8-9A), a direct communication request message (the remote UE transmits to the relay UE a unicast relay request for establish a D2D/unicast link, Fig. 8-9A and paragraphs [122, 127]) to establish unicast link (wherein the D2D link is a unicast link, paragraphs [122, 127]);
receive, from the second apparatus, a direct communication accept message including an identifier of the second apparatus (the remote UE receives, from the relay UE/WD, a unicast relay response message to accept the D2D/unicast link, including an identifier of the relay UE/WD, paragraphs [111, 122-124, 126-127]); and
perform the sidelink communication based on the unicast link between the first apparatus and the second apparatus (the remote UE perform the sidelink communication on the unicast/D2D link between the remote UE and the relay UE, paragraphs [124, 130-131]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the direct communication accept message including the identifier of the second apparatus as taught by Folke, with the teachings of the direct communication accept message as taught by Shrivastava, for a purpose of increase efficiency in establishing communication, by clearly identify a transmitter of the direct communication accept message by including the identifier of the second apparatus/relay UE in the direct communication accept message (see Folke, paragraphs [7, 111]).
However, the combination of Shrivastava and Folke does not explicitly teach the service “type”.
Montemurro teaches a method comprising:
transmitting a direct communication request message to establish link, which includes information regarding at least one service type (a UE 302a transmits a connect request message to a second UE 302b, to establish a direct communication link, paragraphs [43, 44, 60, 77], wherein the connect request message includes indicative of a selected service type(s), paragraphs [44, 60, 62, 69, 74, 76]);
transmitting quality of service (QoS) information related to the at least one service type (the UE 302a also transmits a quality of service information related to the at least one service type, paragraphs [62, 68, 102]);
receiving, from the second apparatus, a direct communication accept message including the QoS information related to the at least one service type (the UE 302a receives from the second UE 302b a connect response message including QoS information related to at least one service type, paragraphs [62, 68, 102]); and
performing a communication based on the link between a first apparatus and the second apparatus (the UE 302a performs a direct communication based on the direct communication link between the UE 302a and the UE 302b, paragraphs [72-76]).
 Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting a direct communication request message to establish link, which includes information regarding at least one service type as taught by Montemurro, with the teachings of the service and the QoS of the service as taught by combination of Shrivastava and Folke, for a purpose of increase efficiency in establishing the direct communication, by clearly identify the type of the desired service, thus enabling the first and second apparatus to determine whether they support the service type(s) and whether the second apparatus accepts the service type(s) for direct communication (see Montemurro, paragraphs [62-62, 76, 102]).
Regarding claim 17, the combination of Shrivastava, Folke and Montemurro further teaches wherein the unicast link between the first apparatus and the second apparatus is established for the at least one service type based on the direct communication request message and the direct communication accept message (wherein the D2D/unicast link is established for the service type, see Montemurro, paragraphs [72-76], based on the solicitation request and discovery response including the QoS information, see Shrivastava, paragraphs [77-81], Folke, paragraphs [122-124, 126-127]).
Regarding claim 18, Folke further teaches wherein the identifier of the first apparatus is an upper layer identifier of the first apparatus, and the identifier of the second apparatus is an upper layer identifier of the second apparatus (wherein the identifier of each UE/WD is a layer 2 identifier, paragraphs [111, 117]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the identifier of the first apparatus is an upper layer identifier of the first apparatus, and the identifier of the second apparatus is an upper layer identifier of the second apparatus as taught by Folke, with the teachings of the identifier of the first apparatus as taught by Shrivastava, for a purpose of increase efficiency for teachings by enabling the identifiers to be the upper layer identifiers, thus enabling the teachings to be compatible with the system that using the upper layer identifier (see Folke, paragraphs [111, 117]).
Regarding claim 21, Shrivastava further teaches wherein the QoS information includes at least one QoS indicator value representing priority and packet delay budget (wherein the QoS requirement including at least one priority order and a packet delay budget, paragraphs [17, 62, 77, 83]).
Regarding claim 22, Shrivastava further teaches wherein the direct communication request message includes restriction information related to the sidelink communication between the first apparatus and the second apparatus (wherein the solicitation request includes resource restriction information related to the sidelink communication between the remote UE and the relay UE, paragraphs [56, 78]).
Regarding claim 23, Shrivastava further teaches wherein the restriction information includes information on transmission resources or reception resources of the first apparatus (wherein the resource restriction information includes information on resource restriction information for UL/DL direction, paragraph [78]).
Regarding claim 24, Shrivastava further teaches wherein, based on the information on transmission resources or reception resources included in the restriction information, transmission resources for the sidelink communication is selected by the second apparatus (wherein the relay UE responds with support status based on the resource restriction information for UL/DL direction, paragraphs [78-81, 113]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0297842 A1 to Shrivastava in view of US 2018/0139694 A1 to Folke et al. (hereafter refers as Folke) and US 2011/0082939 A1 to Montemurro et al. (hereafter refers as Montemurro) as applied to claims above, and further in view of US 2016/0269185 A1 to Stojanovski et al. (hereafter refers as Stojanovski).
Regarding claim 19, the combination of Shrivastava, Folke and Montemurro does not explicitly teach wherein the direct communication request message includes “security information for an establishment of security between the first apparatus and the second apparatus”.
Stojanovski teaches a direct communication request message includes security information for an establishment of security between a first apparatus and a second apparatus (UE transmits a direction communication request, including a signature authentication information, for an establishment of security between the UE and a peer UE, abstract and paragraphs [44, 49, 50, 55]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the direct communication request message includes security information for an establishment of security between the first apparatus and the second apparatus as taught by Stojanovski, with the teachings of the direct communication request message as taught by combination of Shrivastava, Folke and Montemurro, for a purpose of increase security for the teachings by including the security information in the direct communication request message (see Stojanovski, abstract and paragraphs [44, 49, 50, 55]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0297842 A1 to Shrivastava in view of US 2018/0139694 A1 to Folke et al. (hereafter refers as Folke) and US 2011/0082939 A1 to Montemurro et al. (hereafter refers as Montemurro) as applied to claims above, and further in view of US 2016/0338095 A1 to Faurie et al. (hereafter refers as Faurie).
Regarding claim 20, the combination of Shrivastava, Folke and Montemurro does not explicitly teach the QoS information includes at least one QoS indicator value “representing guaranteed bit rate (GBR) or non-GBR”.
Faurie teaches transmitting, to a second apparatus, a quality of service (QoS) information (a second UE transmits, to a first UE, an QoS information, paragraphs [41-42] and Fig. 1-3), wherein the QoS information includes at least one QoS indicator value representing guaranteed bit rate (GBR) or non-GBR (wherein the QoS information includes at least on QoS indicator value representing GBR, paragraph [43]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the QoS information includes at least one QoS indicator value representing guaranteed bit rate (GBR) or non-GBR as taught by Faurie, with the teachings of the QoS information as taught by combination of Shrivastava, Folke and Montemurro, for a purpose of increase efficiency in establishing direct/unicast link by including GBR or non-GBR as QoS information (see Faurie, paragraph [43]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0297842 A1 to Shrivastava in view of US 2018/0139694 A1 to Folke et al. (hereafter refers as Folke) and US 2011/0082939 A1 to Montemurro et al. (hereafter refers as Montemurro) as applied to claims above, and further in view of US 2017/0041902 A1 to Sheng.
Regarding claim 25, the combination of Shrivastava, Folke and Montemurro does not explicitly teach the transmission resources selected by the second apparatus is “different” from the transmission resources or the reception resources of the first apparatus.
Sheng teaches the transmission resources selected by the second apparatus is different from the transmission resources or the reception resources (UE selects another resource for sidelink direct communication, paragraphs [127, 180, 225]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the transmission resources selected by the second apparatus is different from the transmission resources or the reception resources as taught by Sheng, with the teachings of the transmission resources or the reception resources of the first apparatus as taught by combination of Shrivastava, Folke and Montemurro, for a purpose of increase efficiency and flexibility in communication by enabling the second apparatus to select different resource, since the transmission resources or the reception resources of the first apparatus can be unsuitable for the second apparatus (see Sheng, paragraphs [127, 180, 225]).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0297842 A1 to Shrivastava in view of US 2018/0139694 A1 to Folke et al. (hereafter refers as Folke) and US 2011/0082939 A1 to Montemurro et al. (hereafter refers as Montemurro) as applied to claims above, and further in view of US 2020/0092692 A1 to Wang et al. (hereafter refers as Wang).
Regarding claim 26, the combination of Shrivastava, Folke and Montemurro does not explicitly teach wherein the direct communication request message includes “hybrid automatic repeat request (HARQ) capability” of the first apparatus.
Wang teaches transmit, to a second apparatus, a direct message includes hybrid automatic repeat request (HARQ) capability of a first apparatus (UE 1 sends, to a UE2, a direct communication message, i.e. PC5 signaling message, to establish direct communication with the UE2, wherein the direct communication message including HARQ capability of the UE1, paragraphs [91, 98, 102, 141] and Fig. 5, step s505, Fig. 7, step s703).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting to the second apparatus, the message includes hybrid automatic repeat request (HARQ) capability of the first apparatus as taught by Wang, with the teachings of the direct communication request message as taught by combination of Shrivastava, Folke and Montemurro, for a purpose of increase efficiency for the sidelink communication by providing the HARQ capability of the first apparatus (see Wang, paragraphs [91, 98, 102, 141] and Fig. 5, step s505, Fig. 7, step s703).
Regarding claim 27, Wang further teaches wherein the HARQ capability of the first apparatus includes at least one of whether the first apparatus supports sidelink HARQ feedback, or maximum number of the sidelink HARQ process supported by the first apparatus (wherein the HARQ capability specifying at least the UE1 is supporting sidelink HARQ feedback, paragraphs [91, 98, 102, 141], or a maximum number of sidelink HARQ process supported by the UE1, paragraphs [12, 13, 32, 97, 118]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the HARQ capability of the first apparatus includes at least one of whether the first apparatus supports sidelink HARQ feedback, or maximum number of the sidelink HARQ process supported by the first apparatus as taught by Wang, with the teachings of the direct communication request message as taught by combination of Shrivastava, Folke and Montemurro, for a purpose of increase efficiency for the sidelink communication by providing the HARQ capability of the first apparatus, wherein the HARQ capability of the first apparatus includes at least one of whether the first apparatus supports sidelink HARQ feedback, or maximum number of the sidelink HARQ process supported by the first apparatus (see Wang, paragraphs [12, 13, 32, 91, 98, 102, 118, 141]).
Regarding claim 28, Wang further teaches wherein, based on the HARQ capability included in the direct communication message, retransmission resources for the sidelink communication is determined by the second apparatus (the UE2 determines the corresponding retransmission resources for the sidelink communication, based on the HARQ capability included in the direct message, paragraphs [98, 108-111, 158]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the HARQ capability of the first apparatus includes at least one of whether the first apparatus supports sidelink HARQ feedback, or maximum number of the sidelink HARQ process supported by the first apparatus as taught by Wang, with the teachings of the direct communication request message as taught by combination of Shrivastava, Folke and Montemurro, for a purpose of increase efficiency for the sidelink communication by providing the HARQ capability of the first apparatus, thus, enabling the second apparatus to determine the retransmission resources for the sidelink communication (see Wang, paragraphs [98, 108-111, 158]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0059915 A1 discloses the second UE selects a specific resource based on the D2D resource information (paragraphs [235, 240]).
US 2019/0349951 A1 discloses the QoS information comprising indicator representing GBR or non-GBR (paragraph [104]).
US 2017/0188404 A1 discloses the UE transmits a D2D service request including D2D service type indicator and the QoS of the D2D service type (see paragraph [25]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 4, 2022